996 F.2d 1213
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.George C. DANIEL, M.D., Defendant-Appellant.
No. 93-6359.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 25, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert N. Maletz, Senior Judge, sitting by designation.  (CR-87-509-HAR, CA-92-2989-HAR)
George C. Daniel, Appellant Pro Se.
Harvey Ellis Eisenberg, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
George C. Daniel appeals from the district court's order denying Daniel's various motions* filed while his direct criminal appeal was pending.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we dismiss the appeal on the reasoning of the district court.  United States v. Daniel, Nos.  CR-87-509-HAR, CA-92-2989-HAR (D. Md. March 10, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motion for release pending appeal is denied.

AFFIRMED


*
 Through the motions, Daniel sought relief pursuant to 28 U.S.C. § 2255 (1988), Fed.  R. Crim.  P. 32, and Fed.  R. Crim.  P. 35.  Additionally, Daniel asked the district court to find that his attorney's representation was defective, to find that the district court intended that he be paroled after serving one-third of his sentence, and to find that he was entitled to credit for time spent in a halfway house